DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandl (US 2019/0202504).
Regarding Claim 1, Mandl discloses an undercover structure comprising an undercover 10 provided on a vehicle body of a vehicle to cover a lower part of the vehicle body, wherein the undercover has a lowermost part positioned ahead of a front wheel axle (see Fig. 1A).
Regarding Claim 2, the undercover 10 includes a first cover part 14 disposed at a front side of the lower part of the vehicle body of the vehicle and a second cover part 16 which is disposed at a rear side of the first cover part and extends rearward, and the first cover part of the undercover has a first front end provided on the vehicle body and is positioned higher than a first rear end of the first cover part (see Fig. 2B).
Regarding Claim 3, the second part 16 has a second rear end.
Regarding Claim 6, the undercover 10 has a lowermost part positioned near a front of a wheelhouse (see Fig. 2A).

Claim(s) 1, 2, 4, 5, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomforde (US 4,770,457).
Regarding Claim 1, Tomforde discloses an undercover structure comprising an undercover 4 provided on a vehicle body of a vehicle to cover a lower part of the vehicle body, wherein the undercover has a lowermost part positioned ahead of a front wheel axle (see Fig. 1).
Regarding Claim 2, the undercover 4 includes a first cover part disposed at a front side of the lower part of the vehicle body (see Fig. 2; first part is forward of the actuator 13) of the vehicle and a second cover part which is disposed at a rear side of the first cover part and extends rearward (see Fig. 2; second cover part is rearward of actuator 13), and the first cover part of the undercover has a first front end provided on the vehicle body and is positioned higher than a first rear end of the first cover part (see Fig. 2).
Regarding Claim 4, the cover 4 has a spline curve shape (see Fig. 2).
Regarding Claim 5, the cover 4 extends a width of the vehicle (see Fig. 1).
Regarding Claim 11, the under cover has a front end in contact with a front bumper 2.
Regarding Claim 12, the undercover 4 is supported by an actuator 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomforde as applied to claim 5 above, and further in view of Daimler (DE 12 08 999; applicant cited).
Regarding Claim 7, Tomforde is unclear if it discloses side guide parts.  Daimler discloses an undercover 14, 15 which includes side parts 13 (see Fig. 3) which are provided ahead of the wheelhouse 3 and extend in a width direction of the vehicle.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the side guides of Daimler on the cover of Tomforde in order to increase the aerodynamic efficiency of the vehicle by providing the aero device in front of the wheels.
Regarding Claim 8, the side guides of Daimler have a spline curve shape (see Fig. 3).
Regarding Claim 9, the side guides and undercover of Daimler are integral.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art relates to vehicle undercovers for aero efficiency.

Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612